Case 0:16-cv-62769-RNS Document 99 Entered on FLSD Docket 06/27/2019 Page 1 of 17



                               United States District Court
                                         for the
                               Southern District of Florida

      Theodore D’Apuzzo, P.A.,             )
      Individually and on Behalf of All    )
      Others Similarly Situated,           )
      Plaintiffs,                          )
                                           )   Civil Action No. 16-62769-Civ-Scola
      v.                                   )
                                           )
      United States of America,            )
      Defendant.                           )

                       Order on Motions for Summary Judgment
        Plaintiff Theodore D’Apuzzo, P.A. (“D’Apuzzo”) claims the United States
  Government wrongfully charged him to access two documents (the “Documents”)
  on the Public Access to Court Electronic Records (“PACER”) system. The issue
  central to his grievance is the meaning of the term judicial “opinion.” PACER
  users receive “opinions” for free. But the Documents were not designated
  “opinions” on PACER. D’Apuzzo believes this was wrong. In his view, the
  Documents were in fact “opinions” and he should not have been charged to
  access them. This lawsuit is D’Apuzzo’s attempt to recover the 80 cents in PACER
  fees he incurred as a result.1
        The parties now cross-move for summary judgment on the three claims
  asserted by D’Apuzzo. (the “Motions,” ECF Nos. 67, 70.) The Court held a hearing
  on the Motions on June 26, 2019. Having considered the parties’ written
  submissions, the entire record in this case, the parties’ arguments and
  presentations at the hearing, and the applicable law, the Court grants in part
  and denies in part the Government’s motion (ECF No. 67) and grants in part
  and denies in part D’Apuzzo’s motion (ECF No. 70) as follows.
  1.       Background
         The material facts in this case are not in dispute. In fact, aside from a
  single objection to the Government’s legal interpretation of the E-Government
  Act, D’Apuzzo agrees with every fact proffered by the Government to support its
  entitlement to judgment as a matter of law. (See ECF Nos. 66, 82.) At the hearing,

  1   D’Apuzzo also sought to proceed on behalf of a class of similarly situated
  PACER users. The Court declined to certify that class. (ECF No. 47.)
Case 0:16-cv-62769-RNS Document 99 Entered on FLSD Docket 06/27/2019 Page 2 of 17



  D’Apuzzo’s counsel reiterated that there are no material facts in dispute. A
  summary of those stipulated facts, as well as those proffered by D’Apuzzo,
  follows.
        A.       The Undisputed Material Facts
         The PACER system is a set of software programs, developed and
  maintained by the Administrative Office of the United States Courts, that allow
  the public to access court filings and case information residing on court
  electronic databases. (ECF Nos. 66, 82 at ¶¶ 1; ECF Nos. 69, 77 at ¶¶ 5.) To
  access this system, prospective PACER users must register for an account. (ECF
  Nos. 69, 77 at ¶¶ 4.) The registration process is a series of webpages that provide
  information about the PACER system and request information from registrants.
  (ECF Nos. 66, 82 at ¶¶ 10-13.)
         The first two pages request “account information” and “user information”
  from registrants, including names, addresses, usernames and passwords. (Id. at
  ¶¶ 10; ECF No. 64-1 at pp. 2-22.)
         The third page, titled “Payment Information,” informs PACER registrants
  that:
        All registered users will be charged as follows:
             •   Use of PACER systems will generate a $.10 per-page charge
                 and is capped at $3.00 for single documents and case-specific
                 reports that are more than 30 pages
                 ....
             •   Judicial opinions accessed via PACER will not generate a
                 charge.
             •   If your usage does not exceed $15 in a quarter, fees are
                 waived.
  (ECF No. 64-1 at p. 25.) That page allows, but does not require, registrants to
  input their credit card information. (Id.)
         On the fourth and final page, registrants are required to review PACER’s
  policies and procedures (the “Policies and Procedures”). The Policies and
  Procedures are provided in full on that page by scrollable box and by hyperlink.
  (Id. at pp. 27-30; ECF Nos. 66, 82 at ¶¶ 12.) Registrants are again informed by
  the Policies and Procedures that the “[u]se of the PACER system will generate a
  $.10 per page charge,” and that “[b]y registering for a PACER account” users
  “assume responsibility for all fees incurred through the usage of this account.”
  (ECF No. 64-1 at p. 30.) The term “opinion” is not mentioned in the Policies and
  Procedures. (Id.) Registrants must click a box on that page “acknowledg[ing]”
  that they “read and understand” the Policies and Procedures, at which point an
Case 0:16-cv-62769-RNS Document 99 Entered on FLSD Docket 06/27/2019 Page 3 of 17



  account is created and the registrant may access PACER services. (Id. at p. 27;
  ECF Nos. 66, 82 at ¶¶ 15.)
         In August 2014, D’Apuzzo registered for a PACER account. (ECF No. 65-1
  at 29:20-30:11.) Although he does not “really recall” the registration process,
  D’Apuzzo does not dispute that the process remains the same today as it was in
  August 2014. (Id. at 30:14; ECF No. 64-1 at p. 2; ECF Nos. 66, 82 at ¶¶ 9.)
         On August 23, 2016, D’Apuzzo accessed an “Order Denying Defendants’
  Request for Judicial Notice” entered by District Judge James Cohn in Georgian
  v. Zodiac Group, Inc., No. 10-cv-60037, 2011 WL 3349573, at *1 (S.D. Fla. Aug.
  3, 2011) (the “Cohn Order,” ECF No. 14-1). (ECF Nos. 66, 82 at ¶¶ 30; ECF No.
  64-1 at p. 48.) The Cohn Order was not docketed as an opinion and cost 30 cents
  to access, a fact made known to D’Apuzzo by a transaction receipt reviewed by
  him prior to downloading that order. (ECF Nos. 66, 82 at ¶¶ 22, 25-26.) On
  October 5, 2016, D’Apuzzo received an invoice for $66.60 for the billing quarter
  in which he accessed the Cohn Order. (Id. at ¶¶ 31; ECF No. 64-1 at p. 50.)
  D’Apuzzo paid that invoice on November 3, 2016. (ECF Nos. 66, 82 at ¶¶ 32; ECF
  No. 64-1 at p. 51.)
         That same day, D’Apuzzo accessed an order on a preliminary injunction
  issued by District Judge Richard Jones in Organo Gold International, Inc. v.
  Ventura, No. 2:16-cv-00487, 2016 WL 1756636, at *1 (W.D. Wash. May 3, 2016)
  (the “Jones Order,” ECF No. 14-2). (ECF Nos. 66, 82 at ¶¶ 32.) The Jones Order
  was not docketed as an opinion and was five pages long. (Id. at ¶¶ 23.) Prior to
  downloading the Jones Order, D’Apuzzo reviewed a transaction receipt
  memorializing that the cost of the order was 50 cents. (Id. at ¶¶ 26.) D’Apuzzo
  downloaded the order on November 3, 2016. (Id. at ¶¶ 32.) He incurred $18.50
  in PACER fees for that billing quarter, which he paid on March 29, 2017. (Id. at
  ¶¶ 36; ECF No. 64-1 at pp. 53-54.)
        B.    Procedural History
         D’Apuzzo filed this lawsuit on November 22, 2016. (ECF No. 1.) The
  operative amended complaint (ECF No. 14) asserts three counts: Count I for
  breach of contract, claiming that the Government breached a contract with
  D’Apuzzo by charging him a fee to access the Documents, which he claims
  should have been designated free judicial “opinions” but were not, (ECF No. 14
  at ¶¶ 55-61); Count II for breach of the covenant of good faith and fair dealing,
  claiming that the Government “breached the implied covenant of good faith and
  fair dealing in the performance of these PACER contracts by charging users to
  access judicial opinions,” and not promulgating sufficient guidance on which
  orders constitute “opinions,” (id. at ¶¶ 62-70); and Count III for illegal exaction,
  claiming that the Government “illegal[ly] exacte[d]” 80 cents in PACER fees from
Case 0:16-cv-62769-RNS Document 99 Entered on FLSD Docket 06/27/2019 Page 4 of 17



  D’Apuzzo, which he argues was “unnecessary,” “unreasonable” and “in excess of
  that authorized by the E-Government Act and the Fee Schedule,” (id. at ¶¶ 71-
  79).
         The Government moved to dismiss. (ECF No. 16.) The Court denied that
  motion. (ECF No. 28.) D’Apuzzo then moved for class certification. (ECF No. 37.)
  The Court denied that motion, too. (ECF No. 47.) At that point, D’Apuzzo
  petitioned the Eleventh Circuit for leave to take a permissive appeal of the order
  denying class certification. (ECF No. 48-1.) He further requested and received a
  stay of this district court proceeding pending the appellate court’s decision. (ECF
  Nos. 48, 49.) The Eleventh Circuit denied the petition on July 24, 2018, and the
  Court reopened this case on July 31, 2018. (ECF Nos. 50, 51.) Seven days later,
  and after failing to obtain interlocutory appellate review, D’Apuzzo reasserted his
  class certification motion before this Court by way of a motion to reconsider “to
  correct clear error or prevent manifest injustice.” (ECF No. 52.) Thereafter, the
  parties filed the present motions for summary judgment. (ECF Nos. 67, 70.)
             i.      The Government’s Motion
          The Government seeks summary judgment on all claims based on waiver
  and administrative exhaustion theories. As that argument goes, D’Apuzzo waived
  his right to challenge the charges at issue because he knew the Documents were
  not designated “opinions” but paid for them anyways. For its exhaustion
  argument, the Government claims that D’Apuzzo was required to contest any
  billing errors through an administrative appeal process prior to filing suit, which
  he did not do. (ECF No. 67 at pp. 11-15, 18, 20; ECF No. 32 at p. 12.)
          Specific to Count I, the breach of contract claim, the Government requests
  summary judgment in its favor arguing that (1) no valid contract exists because
  the term “opinion” is inherently subjective and thus insufficiently definite, (ECF
  No. 67 at pp. 5-8); (2) no valid contract exists because D’Apuzzo gave no
  consideration for the “opinions” he claims to be entitled to for free, (id. at pp. 9-
  10); and (3) even if a valid contract exists, Count I still fails because the
  Government did not breach that contract by charging D’Apuzzo to access the
  Documents, (id. at pp. 10-11).
          On Count II, for breach of the implied covenant of good faith and fair
  dealing, the Government claims entitlement to summary judgment on three
  grounds: (1) that no valid contract exists between D’Apuzzo and the Government,
  (id. at pp. 15-16); (2) that the Government did not breach an implied covenant of
  good faith and fair dealing by not adopting a different definition of “opinion” from
  that which D’Apuzzo agreed to, (id. at p. 16); and, relatedly, (3) that no breach
  occurs when a judge exercises his or her discretion to label, or not label, an order
  as an “opinion,” (id. at pp. 17-18).
Case 0:16-cv-62769-RNS Document 99 Entered on FLSD Docket 06/27/2019 Page 5 of 17



          Finally, the Government requests summary judgment on Count III for
  illegal exaction, arguing (1) that the Court lacks jurisdiction to consider the claim
  because no statute gives PACER users an express or implied damages remedy
  for improper PACER charges, (id. at pp. 18-19); (2) that the claim fails because
  the PACER charges at issue were not improper or illegal, (id. at p. 20); and (3)
  that D’Apuzzo failed to comply with the administrative process for contesting
  PACER billing errors.
            ii.      D’Apuzzo’s Motion
          D’Apuzzo requests partial summary judgment on four issues: (1) that a
  contract, either express or implied-in-fact, exists between the Government and
  D’Apuzzo related to his PACER usage, as is necessary to support Counts I and
  II, (ECF No. 70 at pp. 2-6); (2) that the E-Government Act of 2002 “mandated
  that federal courts provide the public with free access to their opinions,” as
  relevant to Count III for the illegal exaction, (id. at pp. 1, 6-9 (emphasis in
  original)); (3) that “the Government breached its contractual duty of good faith
  and fair dealing, and the E-Government Act’s mandate, by failing to implement
  a suitable opinions definition, thereby rendering it liable under Counts II and
  III,” (id. at pp. 1, 9-15); and (4) that “the Government’s affirmative defenses of
  exhaustion of administrative remedies and waiver fail as a matter of law,” (id. at
  pp. 1, 15-21).
  2.    Legal Standard
         Summary judgment is proper if following discovery, the pleadings,
  depositions, answers to interrogatories, affidavits and admissions on file show
  that there is no genuine issue as to any material fact and that the moving party
  is entitled to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317,
  322 (1986); Fed. R. Civ. P. 56. “An issue of fact is ‘material’ if, under the
  applicable substantive law, it might affect the outcome of the case.” Hickson
  Corp. v. N. Crossarm Co., 357 F.3d 1256, 1259–60 (11th Cir. 2004). “An issue of
  fact is ‘genuine’ if the record taken as a whole could lead a rational trier of fact
  to find for the nonmoving party.” Id. at 1260. All the evidence and factual
  inferences reasonably drawn from the evidence must be viewed in the light most
  favorable to the nonmoving party. Adickes v. S.H. Kress & Co., 398 U.S. 144, 157
  (1970).
         Once a party properly makes a summary judgment motion by
  demonstrating the absence of a genuine issue of material fact, whether or not
  accompanied by affidavits, the nonmoving party must go beyond the pleadings
  through the use of affidavits, depositions, answers to interrogatories and
  admissions on file, and designate specific facts showing that there is a genuine
Case 0:16-cv-62769-RNS Document 99 Entered on FLSD Docket 06/27/2019 Page 6 of 17



  issue for trial. Celotex, 477 U.S. at 323–24. The nonmovant’s evidence must be
  significantly probative to support the claims. Anderson v. Liberty Lobby, Inc., 477
  U.S. 242, 249 (1986). The Court will not weigh the evidence or make findings of
  fact. Id. Rather, the Court’s role is limited to deciding whether there is sufficient
  evidence upon which a reasonable fact finder could find for the nonmoving party.
  Id.
         When a case is set for bench trial, like this case is, “a district court may
  draw inferences against the non-moving party at the summary judgment stage
  in certain limited circumstances.” Fla. Int’l Univ. Bd. of Trs. v. Fla. Nat’l Univ. Inc.,
  830 F.3d 1242, 1252 (11th Cir. 2016). To that end, in the Eleventh Circuit2:
        where ‘there are no issues of witness credibility’ the district court
        may conclude ‘on the basis of the affidavits, depositions, and
        stipulations before it, that there are no genuine issues of material
        fact’ and grant summary judgment, ‘even though its decision may
        depend on inferences to be drawn from what has been
        incontrovertibly proved.’ When ‘there are neither issues of credibility
        nor controversies with respect to the substance of the proposed
        testimony,’ a ‘trial on the merits would reveal no additional data,’
        and ‘hearing and viewing the witnesses subject to cross-examination
        would not aid the district court’s determination.’ Therefore, the
        district judge, ‘as trier of fact, is in a position to and ought to draw
        his inference without resort to the expense of a trial.’
  Id. (citations and alterations omitted; quoting Nunez v. Superior Oil Co., 572 F.2d
  1119, 1123-24 (5th Cir. 1978)).
          Moreover, there are “limited circumstances wherein the district court may
  treat cross-motions for summary judgment as a trial and resolve the case on the
  merits.” Id. (quoting Ga. State Conf. of NAACP v. Fayette Cnty. Bd. of Comm’rs,
  775 F.3d 1336, 1345-46 (11th Cir. 2015)). Relevant considerations in assessing
  if such circumstances exist are “whether the district court held ‘a hearing on the
  motions for summary judgment in which the facts were fully developed’[3];
  whether the parties ‘expressly stipulated to an agreed set of facts’[4]; and whether
  the record reflects that the parties had in ‘effect submitted the case to the court
  for trial on an agreed statement of facts embodied in a limited written record,

  2      Braintree Labs., Inc. v. Novel Labs., Inc., 749 F.3d 1349, 1356 (Fed. Cir.
  2014) (“We review the grant of summary judgment under the law of the regional
  circuit.”).

  3     See ECF No. 98.

  4     Compare ECF No. 66 with ECF No. 82.
Case 0:16-cv-62769-RNS Document 99 Entered on FLSD Docket 06/27/2019 Page 7 of 17



  which would have enabled the district court to decide all issues and resolve all
  factual disputes.[5]’” Id. at 1252-53.
  3.    Discussion
        A.     An Express Contract Exists, But the Government Did Not
               Breach It
         In Count I, D’Apuzzo argues that he had a contract with the Government
  entitling him to access judicial “opinions” for free, and that the Government
  breached this contract when it charged him to access the Documents, which he
  claims were wrongly not labeled “opinions.”
         “To recover for breach of contract, a party must allege and establish (1) a
  valid contract between the parties, (2) an obligation or duty arising out of the
  contract, (3) a breach of that duty, and (4) damages caused by the breach.” San
  Carlos Irrigation & Draining Dist. v. United States, 877 F.2d 957, 959 (Fed. Cir.
  1989).
         The parties cross-move for summary judgment on Count I, raising
  arguments under the first and third elements. The Court agrees with D’Apuzzo
  that a valid contract was formed between the parties. But the Court also finds
  that the Government did not breach the terms of that contract. Summary
  judgment is therefore entered for the Government on Count I.
               i.    The Parties Formed an Express Contract
         D’Apuzzo claims an express contract was formed through the PACER
  account registration process and his acceptance of the Policies and Procedures.
  (ECF No. 70 at pp. 3-4 (identifying his contract as “the contract that all PACER
  users enter into with the Government when they sign up [i.e. register] for PACER
  accounts” (quoting this Court’s prior order on the Government’s motion to
  dismiss)).) The Government disagrees, arguing that the term “opinion” is
  insufficiently definite to give rise to contractual obligations and, further, that any
  such contract fails for lack of consideration. (ECF No. 67 at pp. 5-11; ECF No.
  78 at pp. 2-6.)
         Under federal contract law, which governs this case,6 an express contract
  with the United States exists where there is “a mutual intent to contract

  5     See Parties’ Joint Motion for Modification of Scheduling Order and
  Continuance of Trial Date, ECF No. 93 (“Both Parties believe that a trial is
  unnecessary to resolve Plaintiff’s claims, given that the material facts are
  undisputed, and indeed both have moved for summary judgment.”).

  6     “[O]bligations to and rights of the United States under its contracts are
  governed exclusively by federal law.” Boyle v. United Techs. Corp., 487 U.S. 500,
Case 0:16-cv-62769-RNS Document 99 Entered on FLSD Docket 06/27/2019 Page 8 of 17



  including offer, acceptance, and consideration; and authority on the part of the
  government representative who entered or ratified the agreement to bind the
  United States in contract.” Total Med. Mgmt., Inc. v. United States, 104 F.3d 1314,
  1319 (Fed. Cir. 1997); Hoag v. United States, 99 Fed. Cl. 246, 253 (2011).
         Completion of the PACER registration process created an express contract
  between the Government and D’Apuzzo. Through the registration process, the
  Government offered D’Apuzzo “[j]udicial opinions accessed via PACER” for free
  and other court documents for 10 cents per page. (ECF No. 64-1 at p. 25.)
  D’Apuzzo was presented these terms during the registration process and could
  not have registered for PACER or used that service without “acknowledg[ing]”
  that he “read and underst[ood]” the Policies and Procedures. (Id. at p. 30.) The
  Government thus offered D’Apuzzo access to the PACER system on condition
  that he pay 10 cents per page for court documents, except for “[j]udicial opinions
  accessed via PACER” which would be provided for free. (ECF No. 64-1 at p. 27;
  ECF Nos. 66, 82 at ¶¶ 15.) D’Apuzzo accepted this offer by completing the
  registration process and creating a PACER account.
         The contract terms are sufficiently definite. “The requirement for certainty
  in contracts serves two purposes. One is the need to determine whether the
  parties in fact intended to contract at all, and the other relates to the ability of a
  court to determine when a breach has occurred and to formulate an appropriate
  remedy.” Aviation Contractor Emps., Inc. v. United States, 945 F.2d 1568, 1572
  (Fed. Cir. 1991) (citing Restatement (Second) Contracts § 33 (1981)). There is a
  clear, mutual intent of the parties to create an express contract through which
  D’Apuzzo receives “[j]udicial opinions accessed via PACER” for free, but otherwise
  pays the Government 10 cents per page to access PACER documents subject to
  certain limitations irrelevant here.7

  504 (1988). Subject to exceptions inapplicable here, the Federal Circuit Court of
  Appeals has “exclusive jurisdiction” of “an appeal from a final decision of a
  district court” when federal jurisdiction is based 28 U.S.C. § 1346(a)(2), as it is
  in this case. 28 U.S.C. § 1295(a)(2); (ECF No. 14 at ¶ 12.) Because of this, the
  federal contract law governing this case “for the most part has been developed
  by the Court of Appeals for the Federal Circuit and the Court of Claims.”
  Seaboard Lumber Co. v. United States, 15 Cl. Ct. 366, 369 (1988).

  7     Although an “expressed contract ‘speaks for itself and leaves no room for
  implications,’” Webster Univ. v. United States, 20 Cl. Ct. 429, 432-33 (1990), the
  Court notes that the parties’ subsequent performance also evidences a mutual
  intent to be bound by these terms. For example, with respect to the transactions
  challenged in this suit, the Government charged D’Apuzzo 10 cents per page to
  access the Documents, which were not designated “opinions” on PACER, and
  D’Apuzzo accepted and paid those charges. (ECF Nos. 66, 82 at ¶¶ 26, 31, 36.)
Case 0:16-cv-62769-RNS Document 99 Entered on FLSD Docket 06/27/2019 Page 9 of 17



         Because the parties intended to contract, the Court is hesitant “to deny
  enforcement on the basis of indefiniteness.” Id. (citing 1 A. Corbin, Corbin on
  Contracts § 97 (1963)). And the Court finds that the contract term “judicial
  opinion” is sufficiently definite. Here, the Government agreed to provide D’Apuzzo
  “[j]udicial opinions accessed via PACER” for free. For the purposes of the
  contract, the Court interprets the term “judicial opinion” to mean only the
  documents that are designated “opinions” on PACER.8 See P.J. Maffei Bldg.
  Wrecking Corp. v. United States, 732 F.2d 913, 916-17 (Fed. Cir. 1984) (matters
  of contract interpretation present “question[s] of law which may be decided by
  this court for itself”).9 Those are the court records that D’Apuzzo is contractually
  entitled to for free. In this way, the term “opinion” is “sufficient[ly] definite[] so as
  to provide a basis for determining the existence of a breach and for giving an
  appropriate remedy,” Horn v. United States, 98 Fed. Cl. 500, 505 (2011); indeed,
  were the Government to charge D’Apuzzo for “opinions” so designated on PACER,
  it would breach the contract and entitle D’Apuzzo to damages.
         The remaining elements of an express contract are met. “Consideration, in
  the context of a government contract, must render a benefit to the government,
  and not merely a detriment to the contractor.” Montefiore Hosp. Ass’n of W. Pa.
  v. United States, 5 Cl. Ct. 471, 476 (1984). Here, the Government provides
  D’Apuzzo access to court records through the PACER system. In exchange,
  D’Apuzzo conferred a benefit on the Government by agreeing to pay money to



  8      Both parties argue that numerous extraneous documents either render,
  or don’t render, the term “opinion” ambiguous or indefinite as used in the
  contract. (See, e.g., ECF Nos. 67 at pp. 6-8 and 80 at pp. 3-6 (citing to the PACER
  user manual, the official guidance documents issued by the Judicial Conference,
  and various other PACER-related announcements).) Notably, none of those
  documents are presented to PACER users during the four-step registration
  process. Nor do the parties suggest that D’Apuzzo reviewed these documents
  prior to completing that process. The Court does not consider these documents
  in its review of the breach of contract claim both because an “express contract
  ‘speaks for itself and leaves no room for implications,’” Webster, 20 Cl. Ct. at
  433, and because “parol evidence may not be utilized” to “create an ambiguity”
  in a definite contract term, like “judicial opinion” here. King Fisher Marine Servs.,
  Inc. v. United States, 16 Cl. Ct. 231, 234 (1989) (citing Zim v. W. Pub. Co., 573
  F.2d 1318, 1323 (5th Cir. 1978)); Axion Corp. v. United States, 68 Fed. Cl. 468,
  476 n.4 (2005) (“It is well settled that the court will not consider parol evidence
  to create an ambiguity where the language is plain on its face.”).

  9     At the hearing on the Motions, D’Apuzzo agreed that the Court can
  interpret the contract as a matter of law.
Case 0:16-cv-62769-RNS Document 99 Entered on FLSD Docket 06/27/2019 Page 10 of 17



   access certain of those records. That the contract also permits D’Apuzzo free
   access to other PACER documents does not invalidate this monetary benefit to
   the Government or render consideration lacking. And for the authority to
   contract on behalf of the United States, Total Med. Mgmt., 104 F.3d at 1319,
   there is no dispute that the Administrative Office of the United States Courts has
   actual authority to bind the Government by exercising its statutory duty to
   administer the PACER program. (See ECF No. 28 at p. 4.) All elements of an
   express contract are met.
          In sum, the Court finds there is no dispute of material fact that an express
   contract was formed between the Government and D’Apuzzo governing his use
   of PACER. D’Apuzzo is therefore entitled to summary judgment on that limited
   ground, (ECF No. 70 at pp. 3-5). The Government’s arguments against the
   existence of such a contract, (ECF No. 67 at pp. 5-10), are denied.10
             ii.      The Government Did Not Breach the Contract
          The existence of an express contract does not end the inquiry. To prevail
   on Count I, D’Apuzzo must still establish the remaining elements of a claim for
   breach of contract. D’Apuzzo claims that the Government breached its contract
   by charging him to access the Documents. In its motion, the Government argues
   that it did not breach the contract as a matter of law because the Documents
   were not designated as “opinions” and D’Apuzzo was appropriately charged to
   access them. The Court agrees with the Government.
          A “breach of contract is a failure to perform a contractual duty when it is
   due.” Trauma Serv. Grp. v. United States, 104 F.3d 1321, 1325 (Fed. Cir. 1997).
   Analysis of this element requires the Court to first determine what performance
   the contract required, and then determine whether a party performed as

   10     Because there is an express contract between the Government and
   D’Apuzzo governing his use of PACER, an implied-in-fact contract on that subject
   cannot exist as a matter of law. Atlas Corp. v. United States, 895 F.2d 745, 754-
   55 (Fed. Cir. 1990) (“The existence of an express contract precludes the existence
   of an implied contract dealing with the same subject, unless the implied contract
   is entirely unrelated to the express contract.” (citing ITT Fed. Support Servs., Inc.
   v. United States, 531 F.2d 522, 528 n.12 (Ct. Cl. 1976)). Thus, D’Apuzzo’s
   alternative argument—that an implied in fact contract was formed “as to PACER
   charges for opinions access,” (ECF No. 70 at pp. 5-6)—“does not deal with subject
   matter that is separate from and unrelated to the valid express contract[],” and
   is denied accordingly. Lee v. United States, 895 F.3d 1363, 1370 (Fed. Cir. 2018);
   see also Lee v. United States, 130 Fed. Cl. 243, 258-59 (2017) (“The Court has
   no juridical power to replace the terms of the express contracts with judicially
   crafted implied . . . contract terms.”).
Case 0:16-cv-62769-RNS Document 99 Entered on FLSD Docket 06/27/2019 Page 11 of 17



   required. In this respect, and as relevant to adjudication of the parties’ motions,
   the Federal Circuit has explained that:
         the determination of whether non-compliance with the terms of a
         contract is material, so as to constitute a breach, is a mixed question
         of fact and law. What was required by way of contract performance
         turns on contract interpretation, which is an issue of law. At the
         same time, the conduct of the allegedly breaching party—in other
         words, what the party did or did not do—is an issue of fact. Where,
         as here, the facts are undisputed, the determination of whether
         there has been material non-compliance with the terms of a
         contract, and hence breach, necessarily reduces to a question of law.
   Golbert v. Dep’t of Justice, 334 F.3d 1065, 1071-72 (Fed. Cir. 2003) (citations
   omitted).
         For the first inquiry, as earlier stated, the Government was contractually
   required to provide D’Apuzzo free access to court records designated as
   “opinions” on PACER. (See § 3.A.i., supra.) So, to constitute a breach, the
   Government must have charged D’Apuzzo to access such records. But there is
   no dispute that the Documents were not designated as “opinions” on PACER.
   (ECF Nos. 66, 82 at ¶¶ 22-23.) Payment was therefore required to access them.
   The Government did not breach the contract by charging D’Apuzzo 80 cents to
   access the Documents.11
         Summary judgment is entered for the Government on Count I.
         B.    The Government Did Not Breach a Duty of Good Faith and Fair
               Dealing
          D’Apuzzo contends in Count II that the Government breached its implied
   covenant of good faith and fair dealing by “fail[ing] to promulgate a definition of
   ‘judicial opinion’ that could be applied consistently by various courts of the
   United States, or to otherwise implement safeguards to ensure free access to
   judicial opinions via PACER, so as to not deprive PACER users of this contractual
   benefit.” (ECF No. 14 at ¶ 67.)
          The Government seeks summary judgment on this claim on the grounds
   that the Government did not breach an implied covenant of good faith and fair
   dealing by not adopting a different definition of “opinion” from that which the




   11     D’Apuzzo apparently concedes as much. (See ECF No. 80 at p. 12 (“To be
   clear, Plaintiff’s position is not that the authoring judges committed a breach of
   contract by not designating the two rulings that Plaintiff paid for”).)
Case 0:16-cv-62769-RNS Document 99 Entered on FLSD Docket 06/27/2019 Page 12 of 17



   Plaintiff agreed to and, relatedly, that no breach occurs when a judge exercises
   his or her discretion to label, or to not label, an order as an “opinion.”12
          “The duty of good faith and fair dealing is inherent in every contract.”
   Precision Pine & Timber, Inc. v. United States, 596 F.3d 817, 828 (Fed. Cir. 2010)
   (citing Restatement (Second) of Contracts § 205). “The covenant imposes
   obligations on both contracting parties that include the duty not to interfere with
   the other party’s performance and not to act so as to destroy the reasonable
   expectations of the other party regarding the fruits of the contract.” Centex Corp.
   v. United States, 395 F.3d 1283, 1304 (Fed. Cir. 2005). The purpose of this
   “covenant is to protect the reasonable expectations of the parties by implying
   terms in the agreement.” Barseback Kraft AB v. United States, 36 Fed. Cl. 691,
   706 (1996) affirmed by 121 F.3d 1475 (Fed. Cir. 1997). And the “modus
   operandi” of this claim “typically involve[s] some variation on the old bait-and-
   switch”:
         First, the government enters into a contract that awards a
         significant benefit in exchange for consideration. Then, the
         government eliminates or rescinds that contractual provision or
         benefit through a subsequent action directed at the existing
         contract. The government may be liable for damages when the
         subsequent government action is specifically designed to
         reappropriate the benefits the other party expected to obtain from
         the transaction, thereby abrogating the government’s obligations
         under the contract.
   Id. at 829 (citations omitted). That is not this case.
          D’Apuzzo could not have reasonably expected that the contract would
   entitle him to any say in what court orders were designated “opinions.” His
   contract grants him free access to documents designated “opinions” on PACER.
   That’s it. No contract term remotely supports an agreement of the parties as to
   how judicial “opinions” would be designated as such. (See D’Apuzzo’s Mot., ECF
   No. 70 at p. 9 (“[N]either the Act’s mandate nor PACER’s contractual terms have
   any qualifiers as to which opinions should be accessible free of charge.”).) So,
   D’Apuzzo could not reasonably expect his contract to provide him free access to
   the specific types of court records he claims a right to in this case.13 Nor could



   12    Because an express contract was formed between the parties, the Court
   denies the Government’s argument that it is entitled to summary judgment on
   Count II based on the absence of such a contract, (see ECF No. 67 at pp. 15-16).

   13     (See, e.g., ECF No. 70 at p. 9 (“any document issued by a judge or judges
   of the court, sitting in that capacity, that sets forth a reasoned explanation for a
Case 0:16-cv-62769-RNS Document 99 Entered on FLSD Docket 06/27/2019 Page 13 of 17



   D’Apuzzo reasonably expect that the contract granted him the ability to challenge
   an “opinion” designation or non-designation. Put differently, there is no basis for
   D’Apuzzo’s belief that the contract allows him (or requires this Court) to
   supervise Judge Cohn and Judge Jones’ exercise of their official duties.
          Instead, the contract left to the Government—namely, federal judges—the
   absolute authority to decide what court orders constitute judicial “opinions.”
   The Government did not breach an implied duty of good faith and fair dealing by
   exercising this complete discretion, as permitted by the contract and consistent
   with D’Apuzzo’s reasonable expectations flowing therefrom. Barseback, 36 Fed.
   Cl. at 706 (“if the parties contract for a provision that provides one party with
   unconditional discretion, the only reasonable expectations of the parties is that
   the party vested with such discretion will exercise that discretion at some point
   in time”); see also Precision Pine, 596 F.3d at 831.
          Summary judgment is entered for the Government on Count II.14
         C.     There is No Jurisdiction for Count III
          In Count III, for “illegal exaction,” D’Apuzzo seeks the return of “improperly
   collected user fees from [D’Apuzzo] . . . in excess of those authorized by Congress
   under the E-Government Act and under the PACER Fee Schedule.” (ECF No. 14
   at ¶ 79.) The Government seeks summary judgment on this count, claiming the
   Court lacks jurisdiction to entertain it under 28 U.S.C. § 1346. The Court agrees
   with the Government.
          “In both the Tucker Act, 28 U.S.C. § 1491, and the Little Tucker Act, 28
   U.S.C. § 1346(a)(2), Congress has waived sovereign immunity for certain actions
   for monetary relief against the United States.” Doe v. United States, 372 F.3d
   1308, 1312 (Fed. Cir. 2004). “To invoke Tucker Act jurisdiction over an illegal
   exaction claim, a claimant must demonstrate that the statute or provision
   causing the exaction itself provides, either expressly or by ‘necessary
   implication,’ that ‘the remedy for its violation entails a return of money
   unlawfully exacted.’” Norman v. United States, 429 F.3d 1081, 1095 (Fed. Cir.
   2005) (quoting Cyprus Amax Coal Co. v. United States, 25 F.3d 1369, 1373 (Fed.


   court’s decision”), p. 10 (all reports and recommendations and orders adopting
   them).)

   14    In his briefing, D’Apuzzo did not identify any authority to support a finding
   that the Government can breach a duty of good faith and fair dealing by failing
   to enact legislation or regulations, or otherwise govern. (See D’Apuzzo’s Mot. ECF
   No. 70 at p. 1 (arguing that “the Government breached its contractual duty of
   good faith and fair dealing, and the E-Government Act’s mandate, by failing to
   implement a suitable opinions definition”).)
Case 0:16-cv-62769-RNS Document 99 Entered on FLSD Docket 06/27/2019 Page 14 of 17



   Cir. 2005) (“[T]o invoke jurisdiction under the Tucker Act, a party must point to
   a complementary substantive right found in another source of federal law, such
   as the Constitution, federal statutes, or executive regulations.”)).15
          There is no jurisdiction over the illegal exaction claim. First, and as
   indicated in the order denying class certification in this case (ECF No. 47 at p.
   4), the Court does not agree with D’Apuzzo that section 205(a)(5) of the E-
   Government Act mandates free access to judicial opinions. Section 205(a)(5)
   requires courts to maintain websites providing “[a]ccess to the substance of all
   written opinions issued by the court, regardless of whether such opinions are to
   be published in the official court reporter, in a text searchable format.” Pub. L.
   No. 107-347, § 205(a)(5). This language does not evoke a congressional intent to
   govern if, and to what extent, judicial opinions are charged to the public.
   Instead, section 205(a)(5) simply mandates that the substance of opinions be
   provided on a website in “text searchable format.” Id.
          The Court’s understanding of section 205(a)(5) is informed by section
   205(a)(4). Id., § 205(a)(4). That provision requires website “[a]ccess to docket
   information for each case.” Id. But the PACER Fee Schedule, set by the Judicial
   Conference of the United States, charges 10 cents per page to access “docket
   sheets.” (ECF No. 64-1 at p. 7.) The Court does not believe that Congress
   intended the term “access” to mean “free access” with respect to judicial opinions
   in section 205(a)(5), but not for “docket information” under section 205(a)(4). See
   Mohasco Corp. v. Silver, 447 U.S. 807, 826 (1980) (“In the end, we cannot accept
   respondent’s position without unreasonably giving the word ‘filed’ two different
   meanings in the same section of the statute.”). Nor does the Court believe the
   Judicial Conference—which consists of the Chief Justice of the United States
   Supreme Court, the chief judges for each judicial circuit and other federal judges,
   28 U.S.C. § 331—misconstrued the E-Government Act in charging to access
   docket information.
          Finally, interpreting section 205(a)(5) as not requiring free access to
   judicial opinions finds support in 28 U.S.C. §§ 1913, 1914. Through those
   statutes, Congress delegated to the Judicial Conference of the United States the
   authority to prescribe fees that may be collected by district courts (with exception
   for case filing fees required under the statute). Id., § 1914 (“The clerk shall collect
   from the parties such additional fees only as are prescribed by the Judicial
   Conference of the United States.”); see also Pub. L. 101-515, § 404, 104 Stat.
   2132 (Nov. 5, 1990) (codified at 28 U.S.C. § 1913 note) (“The Judicial Conference

   15     Crocker v. United States, 37 Fed. Cl. 191, 200 (1997) (“[O]ther than the
   dollar limit on district court jurisdiction, there is no difference between the ‘little’
   and ‘big’ Tucker Act.”).
Case 0:16-cv-62769-RNS Document 99 Entered on FLSD Docket 06/27/2019 Page 15 of 17



   shall prescribe reasonable fees, pursuant to sections 1913, 1914, 1926, and
   1930 of title 28, United States Code, for collection by the courts under those
   sections for access to information available through automatic data processing
   equipment.”); Nat’l Veterans Legal Servs. Program v. United States, 291 F. Supp.
   3d 123, 127-29 (D.D.C. 2018) (“the Judicial Conference was given the authority
   (indeed, it was required) to charge reasonable fees for ‘access to information
   available through automatic data processing equipment,’ which covered its
   newly-developed PACER system” (footnote omitted)). The Court does not read
   section 205(a)(5) to impinge on Congress’ delegation of authority to the Judicial
   Conference to determine the fees that may be charged to access court records.
   See S. Rep. No. 107-174, 2002 WL 1425816, at **22-23 (June 24, 2002) (Report
   on the E-Government Act by the Senate Committee on Governmental Affairs,
   “encourag[ing] the Judicial Conference” to amend its fee structure for access to
   PACER documents (emphasis added)).
          In sum, the E-Government Act neither mandates free access to judicial
   opinions nor creates a remedy for the return of monies purportedly paid to access
   such documents. Norman, 429 F.3d at 1095, 1096. The Act thus is not a source
   of jurisdiction for D’Apuzzo’s illegal exaction claim. Id.
          D’Apuzzo argues in the alternative that the PACER Fee Schedule is an
   independent basis for jurisdiction over Count III. The Court disagrees. “[T]o
   invoke jurisdiction under the Tucker Act, a party must point to a complementary
   substantive right found in another source of federal law, such as the
   Constitution, federal statutes, or executive regulations.” Cyprus, 205 F.3d at
   1373 (citing United States v. Mitchell, 463 U.S. 206, 216 (1983) (“If a claim falls
   within the terms of the Tucker Act, the United States has presumptively
   consented to suit.”)); 28 U.S.C. § 1346(a)(1) (waiving the United States’ sovereign
   immunity for claims founded upon the Constitution, any Act of Congress or any
   regulation of an executive department). The PACER Fee Schedule is set by the
   Judicial Conference, an entity composed of federal judges belonging to the
   judicial branch. 28 U.S.C. § 331. So, to the extent the illegal exaction claim is
   based on the Fee Schedule—rather than the Constitution, an Act of Congress or
   a regulation of an executive department, 28 U.S.C. § 1346(a)(1)—the Court lacks
   jurisdiction to entertain that claim. Cyprus, 205 F.3d at 1373; but see In re
   United States, 463 F.3d 1328, 1336 n.6 (Fed. Cir. 2006) (leaving as open question
   whether Judicial Conference regulations can provide a basis for Tucker Act
   jurisdiction).
          In any event, Count III fails on the merits. An illegal exaction claim exists
   when “the plaintiff has paid money over to the Government, either directly or in
   effect, and seeks return of all or part of that sum that was improperly paid,
   exacted, or taken from the claimant in contravention of the Constitution, a
Case 0:16-cv-62769-RNS Document 99 Entered on FLSD Docket 06/27/2019 Page 16 of 17



   statute, or a regulation.” Aerolineas Argentinas v. United States, 77 F.3d 1564,
   1572-73 (Fed. Cir. 1996) (quotations omitted).
           D’Apuzzo did not improperly pay for the Documents. The guidance
   documents implementing the E-Government Act delegate to the “authoring
   judge” the ultimate “responsibility for determining which documents” constitute
   “opinions.” (ECF No. 40-5 at p. 3.) And it is undisputed that Judge Cohn and
   Judge Jones did not designate the Documents as “opinions.” (ECF Nos. 66, 82
   at ¶¶ 22-23.) Thus, even if jurisdiction existed over Count III, that claim would
   still fail because D’Apuzzo was appropriately charged to access the Documents,
   which were not designated as opinions by the authoring judges. See Citizens Ins.
   Co. of Am. v. United States, 102 Fed. Cl. 733, 741-42 (2011) (illegal exaction
   claims fail where payment to the government was not contrary to law).
           The Court therefore grants the Government’s motion with respect to Count
   III and dismisses the illegal exaction claim.
   4.      Conclusion
           In sum, the Court orders as follows:
   •    D’Apuzzo’s motion for summary judgment (ECF No. 70) is granted in part,
        only to the extent that the Court finds a valid express contract exists between
        the Government and D’Apuzzo.
   •    The Government’s motion for summary judgment (ECF No. 67) is granted in
        part. The Court enters summary judgment for the Government on Counts I
        and II of the amended complaint and dismisses Count III.
   •    All arguments raised by the parties in their motions for summary judgment
        that are not expressly adjudicated in this order are denied as moot.
   •    D’Apuzzo’s motion to reconsider the Court’s prior order denying class
        certification (ECF No. 52) is denied as moot. Rink v. Cheminova, Inc., 400
        F.3d 1286, 1297 (11th Cir. 2005) (“Because we have found that summary
        judgment was properly granted as to the underlying claims of the class
        representatives, the issue of class certification is moot.”); Greenlee Cnty., Ariz.
        v. United States, 487 F.3d 871, 880-81 (Fed. Cir. 2007) (same).
   •    The Government’s motion in limine (ECF No. 90) and all other motions are
        denied as moot.
   •    The Clerk is directed to close this case.
Case 0:16-cv-62769-RNS Document 99 Entered on FLSD Docket 06/27/2019 Page 17 of 17



         Done and ordered, in chambers, at Miami, Florida on June 27, 2019.




                                      Robert N. Scola, Jr.
                                      United States District Judge
